NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

FREDERICK TAYTON DENCER,                        No.    16-56771

                Plaintiff-Appellant,            D.C. No. 2:16-cv-03190-SVW-
                                                AJW
 v.

CALIFORNIA STATE BAR; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Frederick Tayton Dencer appeals pro se from the district court’s judgment

dismissing his action alleging federal and state law claims arising from his

California State Bar disbarment proceedings. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal under the Rooker-Feldman



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
doctrine. Noel v. Hall, 341 F.3d 1148, 1154 (9th Cir. 2003). We affirm.

      The district court properly concluded that it lacked subject matter

jurisdiction under the Rooker-Feldman doctrine because Dencer’s action is a “de

facto appeal” of a prior state court judgment, and he raises claims that are

“inextricably intertwined” with that judgment. See Scheer v. Kelly, 817 F.3d 1183,

1186 (9th Cir. 2016) (as-applied constitutional claims are barred under the Rooker-

Feldman doctrine); Cooper v. Ramos, 704 F.3d 772, 777-79 (9th Cir. 2012)

(Rooker-Feldman doctrine bars district court from exercising jurisdiction over a

“de facto” appeal of a state court decision and claims “inextricably intertwined”

with the state court decision); Henrichs v. Valley View Dev., 474 F.3d 609, 616

(9th Cir. 2007) (concluding that the Rooker-Feldman doctrine barred plaintiff’s

claim because alleged legal injuries arose from the “state court’s purportedly

erroneous judgment” and the relief sought “would require the district court to

determine that the state court’s decision was wrong and thus void”).

      AFFIRMED.




                                          2                                    16-56771